Order entered on June 29, 1960, under Index No. 8340-1954, unanimously modified, on the law, on the facts, and in the exercise of discretion, to provide that the notice to be given under subdivision 1 (b) of the first ordering paragraph of the daughter’s election to visit at the home of the petitioner on Sunday instead of Saturday, shall be given no later than 12 o’clock noon on the preceding Friday and order, entered on June 29, 1960, under Index No. 1644—1957, unanimously modified accordingly, and, as so modified, the orders are affirmed, without costs. Settle order on notice. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.